Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 1-19 are pending and under examination.  
Priority
	The instant application is a continuation of 17/110,808 filed on 12/3/2020, which is a
continuation of 16/241,102 filed on 1/7/2019, which is a continuation of 15/423,388 filed on
2/2/2017, which is a continuation of 15/210,760 filed on 7/14/2016, which is a continuation of
PCT/US2015/064403 filed on 12/8/2015, which claims priority from US provisional application
62/088,901 filed on 12/8/2014.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/2/2022 and 6/8/2022 were filed after the mailing date of the non-final rejection on 04/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicant's amendments, affidavit, and arguments filed 07/25/2022 are acknowledged and have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments.  No new matter is added.
Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 17/110808 and US Patent 10888528 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The instant claims are in condition for allowance because the prior art does not teach or motivate the method of treating depression of the instant claims.  Applicant provides for criticality of the upper limit of 30% by weight for the second polymer of the core coating in the affidavit from 7/25/2022.  The prior art provides for a much larger amount of second polymer and numerous options of polymer than would have molecular weights over 50,000.  Based on the affidavit and the amendment, the prior art in combination does not obviate the instantly claimed method of treating depression.  

Conclusion
Claims 1-19 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613